                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION


DONALD SCHULZ,                                )
                                              )
            Movant,                           )
                                              )
      vs.                                     )          Case No. 4:16-CV-01079 JAR
                                              )
UNITED STATES OF AMERICA,                     )
                                              )
            Respondent.                       )

                              MEMORANDUM AND ORDER

       In light of Movant’s amended motion to vacate, set aside, or correct sentence under 28

U.S.C. § 2255 (Doc. No. 13) and the Government’s response thereto (Doc. No. 17),

       IT IS HEREBY ORDERED that Movant’s amended § 2255 motion [13] is

GRANTED.

       IT IS FURTHER ORDERED that this matter is set for resentencing on Thursday,

February 14, 2019 at 2:30 p.m. in Courtroom 12N. Movant shall remain in custody pending

the resentencing hearing.

       IT IS FURTHER ORDERED that Movant shall advise the Court in writing no later

than January 10, 2019 whether he will waive his appearance at resentencing.

        IT IS FURTHER ORDERED that the Clerk of Court is directed to docket a copy of

this Memorandum and Order in the criminal case, United States v. Donald Schulz, No. 4:14-CR-

00234-JAR-1.

Dated this 10th day of December, 2018.


                                              JOHN A. ROSS
                                              UNITED STATES DISTRICT JUDGE
                                              1
